Mr. Justice Travieso
delivered the opinion of the court.
•The Manager of the State Insurance Fund asks ns to vacate an order entered by the Industrial Commission on March 12, 1942, holding that workman Jnan Claudio Rivera “lost his life in an accident which occurred to him while performing an act inherent to his work, within the scope of his employment and as a consequence thereof.”
Workman Juan Claudio Rivera was employed by the Heirs of Fonalledas on a sugar cane plantation located at a ward (barrio) of the town of Toa Baja. On August 18, 1941, about 6:30 or 7:00 in the morning, Rivera and other workmen were standing on the right-hand side of public highway No. 52, which runs from Toa Baja to Bayamón, near a footpath which leads to the employer’s farm, waiting for the hour to start working. At that moment two automobiles, which were driving at a great rate of speed on the highway, collided, and one of them was thrown towards the side ditch? where it hit Rivera who lost his life as a consequence of such accident.
The Industrial Commission reversed the decision of the Manager of the State Insurance Fund, who, notwithstanding the fact that he stated that at the time of the accident the workman was “ready to start his daily work” and “close to a footpath which leads to the farm,” resolved that the accident was not compensable because it had occurred after working hours and without the scope of employment.
It appears from the record before us that at the hearing of the case before the Industrial Commission the parties agreed to submit the case on the record of the investigation made by the Manager of the State Insurance Fund. Therefore, no evidence was taken before the commission, and the latter, taking into consideration only the above-mentioned record of the investigation, entered the order from which the present appeal has been taken.
*42At the investigation made by the manager, only two witnesses testified, as follows:
Juan Ramos Ortiz, plantation foreman for the employer: That he was present when the accident occurred and saw all of it; that the accident occurred at the place called “Vuelta Media Lune” on Highway No. 52 of Toa Baja at the intersection of Highway No. 2, which goes to Bayamón; that on that day he was there with the other laborers waiting until 7:00 o’clock to start working; that they were “standing on the outside of the macadam and on a road of the Fonalle-das ’ plantation which leads to macadam Highway No. 52; that there were two automobiles, one behind the other, which was blowing its horn a lot, asking for the right of way and then the automobile in front had to deviate considerably towards the right-hand side of the road “because there was a very narrow and sharp curve,” and in doing this the car left the macadam and hit Juan Claudio Rivera, killing him.
Francisco Oquendo testified that he saw the accident and that it occurred on Highway No. 52, which goes from-Toa Baja to Bayamón, on a curve on the road which leads to Bayamón, at the entrance of the plantation belonging to the heirs of Fonalledas; that the automobile killed Juan Claudio Rivera “who was standing on the right-hand side of the road from Toa Baja to Bayamón together with other workmen carrying hoes ’ ’; that the witness was riding in the automobile which was following the one that killed Rivera; that the driver of this automobile asked for the right of way from the car in front and the driver of the latter signaled for him to go ahead, and when the two cars were running parallel to each other, as they were traveling at a great speed, upon reaching the curve, the ear in front skidded outwardly and towards the right and it was there that it hit Rivera and went into the side ditch.
The conclusion reached by the Industrial Commission, namely, that the accident occurred on the property of the *43employer, is sustained by tbe testimony of foreman Juan Ramos Ortiz, who, as we have seen, testified that at the instant when Rivera was hit by the automobile, Rivera was standing on the shoulder of the highway and on the road of the Fonalledas’ plantation which leads on to macadam Highway No. 52.
Since no question of law has been raised, and since the order appealed from is sustained by sufficient evidence, the order must be affirmed.